Citation Nr: 1230076	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for service-connected depression.

2.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative changes of the cervical spine.

3.  Entitlement to an increased rating for service-connected right knee retropatellar pain syndrome, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected lumbar spine disability, evaluated as 10 percent disabling prior to April 12, 2010.

5.  Entitlement to an increased rating for service-connected thoracic spine disability, evaluated as 10 percent disabling prior to April 12, 2010.

6.  Entitlement to an increased rating for service-connected thoracolumbar spine disability, evaluated as 20 percent disabling since April 12, 2010.

7.  Entitlement to an increased rating for service-connected left knee retropatellar syndrome, evaluated as 10 percent disabling.

8.  Entitlement to an initial rating greater than 10 percent for left ankle disability, status post complete tear of the anterior talofibular ligament (AFTL).

9.  Entitlement to service connection for sciatica of the lower extremities.

10.  Entitlement to service connection for right ulnar nerve disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In May 2010, the Veteran testified before the RO.  A transcript of that hearing is associated with the claims folder.  In July 2012, the Veteran withdrew his request for a hearing before the Board.

A review of the Virtual VA System reveals that additional VA clinical records have been added to the e-folder which have not been addressed by the RO in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  The RO will have the opportunity to readjudicate the claims with consideration of this evidence as a result of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran's attorney submitted a copy of a Social Security Administration (SSA) decision which referenced testimony relevant to some of the disability claims before the Board, including the extent and severity of service-connected bilateral knee disability, left ankle disability, and depressive disorder.  Additionally, one examiner testified to the Veteran holding a diagnosis of radiculopathy of the lower extremities which, to date, has not been shown by the medical evidence of record.  The Board remands these claims to associate with the claims folder complete SSA records as they appear to be potentially relevant to the claims at hand.  Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (VA has a duty to obtain identified records where a reasonable possibility exists that the evidence is relevant to the claim). 

In light of the examiner reference to a diagnosis of radiculopathy of the lower extremities during the SSA proceeding, the Board finds that additional examination of the Veteran is required to determine the current nature and severity of thoracolumbar spine disability, to include whether the Veteran manifests any chronic neurologic impairments.  VAOPGCPREC 11-95 (Apr. 7, 1995) (an examination is warranted when the disability in question may have undergone an increase in severity since the time of his last examination).

Additionally, the Board finds that additional examination regarding the nature and severity of the service-connected depression is warranted as the record contains significant conflicts in the examiner evaluations of record.  For example, a private physician has provided GAF scores of 35 (October 2006) and 25 (June 2010) for multiple psychiatric diagnoses while VA C&P examination reports reflect GAF scores of 60 limited to service-connected depressive disorder NOS.

With respect to the service-connected knee disabilities, a VA examiner in July 2010 asserted that she could not respond to the RO's request for clarification as to whether the Veteran's knees were unstable as the Veteran failed to report for a magnetic resonance imaging (MRI) scan in August 2010.  The examiner did not provide clinical findings, which were last obtained by VA C&P examination in October 2008.  On this set of facts, the Board finds that additional examination of the knees is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of SSA disability benefits in August 2011.

2.  Associate with the claims folder the Veteran's relevant records of VA treatment since February 2012.

3.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his bilateral knee disabilities as well as the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the Veteran's report of radiating pain symptoms from his back to his knees;

      c) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
      d) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

    e) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

4.  Arrange for the Veteran to undergo examination by a psychiatrist for the purpose of determining the nature and severity of the service-connected depression as manifested during the appeal period.  All special tests and studies should be conducted as indicated, and all objective findings should be noted in detail.  

To the extent possible, the examiner is requested to provide a complete, multi-axis diagnosis with assignment of Global Assessment of Functioning (GAF) scores representing the time period from March 2006 to the present for service-connected depression which delineates, to the extent possible, the service-connected depressive disorder symptomatology from any nonservice-connected psychiatric symptomatology for the time period from March 2006 to the present.

The examiner is invited to discuss the conflicting evaluations by private and VA clinicians.  The claims folder must be made available to the examiner for review prior to the examination.  If the examiner believes that the disability has changed over time, he/she should state that fact and enter separate GAFs, if possible.  

In providing the requested opinion, the examiner should consider the following:

* the October 2006 private examiner GAF score of 35 for diagnoses of PTSD, recurrent major depressive disorder without psychotic features, generalized anxiety disorder and alcohol abuse;
* the December 2006 VA C&P examination report reflecting a GAF score of 60 for a diagnosis of depressive disorder not otherwise specified (NOS);
* the December 2009 VA C&P examination report reflecting a GAF score of 60 for a diagnosis of depressive disorder NOS;
* the June 2010 private examiner GAF score of 25 for diagnoses of pain disorder associated with both psychological factors and a chronic general medical condition, major depressive disorder without psychotic features, late onset dysthymic disorder, generalized anxiety disorder, panic disorder with agoraphobia and PTSD by history; and
* VA clinical records which include a GAF score of 55 in August 2008.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

